Case 3:17-cv-02580-JLS-JLB Document 81-36 Filed 11/16/18 PageID.1467 Page 1 of 10




                EXHIBIT HH
   Case 3:17-cv-02580-JLS-JLB Document 81-36 Filed 11/16/18 PageID.1468 Page 2 of 10

                                     SUPERIOR COURT OF CALIFORNIA,
                                          COUNTY OF ORANGE
                                        CIVIL COMPLEX CENTER
                                              MINUTE ORDER
DATE: 07/18/2018                    TIME: 10:00:00 AM                 DEPT: CX102
JUDICIAL OFFICER PRESIDING: William Claster
CLERK: Gus Hernandez
REPORTER/ERM: None
BAILIFFICOURT ATTENDANT: Barbara Allen

CASE NO: 30-2015-00802813-CU-CR-CXC CASE INITDATE: 08/05/2015
CASE TITLE: Johnson vs. VCG-IS, LLC, et al.
CASE CATEGORY: Civil- Unlimited    CASE TYPE: Civil Rights

EVENT IDIDOCUMENT 10: 72809838
EVENT TYPE: Motion - Other



APPEARANCES

There are no appearances by any party.

Tentative Ruling e-served upon the parties.

All parties telephonically submit on the Court's tentative ruling.

The Court confirms the tentative ruling as follows: The Court's ruling is attached hereto and incorporated
herein by reference.

Court orders clerk to give notice.




DATE: 07/18/2018                                   MINUTE ORDER                                    Page 1
DEPT: CX102                                                                                   Calendar No.
Case 3:17-cv-02580-JLS-JLB Document 81-36 Filed 11/16/18 PageID.1469 Page 3 of 10
 JOHNSON   v. VCG-IS, LLC 15-802813: RULING ON MOTION IN LIMINE


 The instant PAGA case involves, among other things, the issue of whether exotic
  dancers working at Imperial Showgirls in Anaheim, California qualify as
  independent contractors. The entity which directly engages the dancers is
  Defendant VCG-IS, LLC dba Imperial Showgirls. Defendants VCG Holding Corp. and
  International Entertainment Consultants, Inc. are affiliated companies w hich,
  according to Plaintiffs, are jointly liable for the alleged Labor Code violations.



  On May 10,2018, during a status conference preceding an upcoming motion for
  summary judgment and the trial, the parties jointly requested that the Court
  provide clarification on whether the California Supreme Court's rece nt deci sion in
  Dynamex Operations West, Inc. v. Superior Court (2018) 4 Cal. 5th 903 will be
  applied and relied upon in deciding the case . The case is significant in that it
  altered the previous test (see S.G. Borello v. & Sons, Inc. v. Department of
  Industrial Relations (1989) 48 Cal. 3d 341) utilized to determine whether
  individuals qualify as independent contractors or employees in any given
  situation. Although the question before the Court is essentially a question of law,
  the guidance being provided herein is in the context of a motion in limine. For the
  parties' benefit and planning, the Court's intention is to apply th e follow in g rulin g
  to subsequent motions and the trial.



     1. Is Dynamex Retroactive?



  In Dynamex, a putative class of delivery drivers contended that their employer
  misclassified them as independent contractors. The lawsuit in that case sought to
  certify a class of drivers who purportedly had been misclassified since 2005 . By
  the time that Dynamex was decided-April 30, 2018-the case had been going on
  for 13 years. Ultimately the California Supreme Court ruled that previous multi-
  factor tests to determine misclassification, including the "economic realities" te st
  of the FLSA and the Borello test, leave "both businesses and workers in the
  dark with respect to basic questions relating to wages and working conditions
  that arise regularly," and were subject to abuse because they permit "a hiring
  business greater opportunity to evade its fundamental responsibilities under a
  wage and hour law by dividing its work force into disparate categories and varying

                                                                                Rulin g Page 1
Case 3:17-cv-02580-JLS-JLB Document 81-36 Filed 11/16/18 PageID.1470 Page 4 of 10
 JOHNSON   v. VCG-IS, LLC 15-802813: RULING ON MOTION IN LIMINE


 the working conditions of individual workers within such categories with an eye t o
 the many circumstances that may be relevant under the multifactor stand ard. "
 (Dynam ex, supra at 954-55 .) The Court therefore sought to create a brighter line,
 citing favorably to Massachusetts cases holding workers to be employees w hen
 they performed their work within the usual course of a hiring entity's bu siness.
 (/d. at 963.)



 To satisfy these aims, the Dynamex Court held that it is appropriate to (1) pl ace
 the burden on the hiring entity to establi sh that the worker is an independ ent
 contractor who was not intended to be included within the IWC wage order' s
 coverage; and (2) requ iring the hiring entity, in order to meet thi s bu rden, t o
 establish each of the three factors embodied in simpler test known as th e ABC
 test. (Id. at 957.) The Court embraced the ABC test because it would "provide
 greater clarity and consistency, and less opportunity for manipulation th an a t est
 or standard that invariably require s the consideration and weighing of a
 significant number of disparate factors on a case-by-case basis ." (ld. at 964.)



  Even though Dynamex established a new standard for evaluating independ ent
  contractor/employee issues (at least as to claims brought und er th e IWC wage
  orders), it did not state that its decision applied only prospectively. Given th e age
  of the claims in the Dynamex case, and given the Court's longstanding
  acknowledgment of its authority to make such a statement (see Newman v.
  Emerson Radio Corp. (1989) 48 Cal. 3d 973, 978), the lack of such a
  pronouncement suggests that the decision should apply retroactively . Althou gh
  not necessarily determinative, the Court's later decision (on June 20, 2018) to
  deny requests to modify its decision to state that Dynamex will only be applied
  prospectively supports this conclusion . In light of "the general rule that judici al
  decisions are given retroactive effect" (Newman, supra at 978), and becau se it is
  up to the Supreme Court to declare an exception to this rule (see Barr v. ADandS,
  Inc. (1997) 57 Cal. App. 4th 1038, 1053), th is Court will apply Dynamex
  retroactively.



     2. Does Dynamex Only Apply to Claims Seeking to Enforce California's Wage
        Orders?


                                                                              Ruling Page 2
Case 3:17-cv-02580-JLS-JLB Document 81-36 Filed 11/16/18 PageID.1471 Page 5 of 10
 JOHNSON   v. VCG-IS, LLC 15-802813: RULING ON MOTION IN LIMINE



  Defendants argue that the ABC standard enunciated in Oynamex, even if applied
  retroactively, is limited to claims brought under the IWC wage orders . Indeed, th e
  Supreme Court stated at the beginning of its opinion as follows: "Dynamex's
  petition for review challenged only the Court of Appeal's conclusion that the trial
  court properly determined that the wage order's definitions of "employ" and
  "employer" may be relied upon in determining whether a worker is an employee
  or an independent contractor for purposes of the obligations imposed by the
  wage order. We granted the petition for review to consider that question."
  (Oynamex, supra at 925 .)



  In light of this and other statements by the Supreme Court emphasizing that its
  analysis focused on specific language found in the wage orders, Defendants argue
  that Oynamex does not apply to PAGA claims since such claims are premised on
  Labor Code violations, not wage order violations. Instead, according to
  Defendants, PAGA claims must be considered using the Borello test. Not
  surprisingly, Plaintiffs disagree with this position.



  The PAGA claims in this case are all based on alleged violations of Labor Code
  provisions. These violations include:



  (a) Failure to pay all wages owed, including minimum wage (Violation of Labor
  Code §§ 201-204, 210, 558,1194,1194.2,1197 and 1198);
  (b) Failure to provide meal breaks (Violation of Labor Code §§ 226.7 and 512);
  (c) Failure to provide rest breaks (Violation of Labor Code § 226 .7);
  (d) Failure to provide accurate itemized wage statements (Violation of Labor Code
  § 226);
  (e) Failure to keep accurate records of hours worked (Violation of Labor Code §§
  1174, 1174.5 and 1175);
  (f) Failure to reimburse all expenses incurred for Defendants' benefit (Violation of
  Labor Code § 2802);
  (g) Improper deductions from wages (Violation of Labor Code § 221); and
  (h) Failure to permit Plaintiffs and aggrieved employees to retain all gratuities
  (Violation of Labor Code § 351) .


                                                                            Rulin g Page 3
Case 3:17-cv-02580-JLS-JLB Document 81-36 Filed 11/16/18 PageID.1472 Page 6 of 10
 JOHNSON   v. VCG-IS, LLC 15-802813: RULING ON MOTION IN LIMINE




 As it turns out, the applicable wage order (IWC Order No. 10) also covers each of
 these violations except for the gratuity claim pursuant to Labor Code § 351. Thu s,
 a failure to pay minimum wages is covered by Section 4 of the wage ord er, me al
 periods are governed by Section 11, rest periods are covered by Section 12,
 accurate wage statements and records of hours work are required by Section 7,
 and reimbursement of expenses and improper deductions are covered by
 Sections 8 and 9. Further, these wage order requirements are tied into the Labor
 Code by, among others, Labor Code § 1194 (failure to pay minimum wages w hi ch,
 per Labor Code § 1197, are set in the wage orders), § 1198 which makes unlawful
 "employment of any employee .. . under conditions of labor prohibited by th e
 [wage] order," and Labor Code §§ 512 and 516 pertaining to meal period s and
 rest brea ks.



  Notwithstanding these close, if not inseparable ties between the applicable Labor
  Code sections and the wage order provisions, Defendants insist that different
  tests should be used to determine employee v. independent contractor st atu s
  depending on the statutory basis for the particular claims . Stated differently,
  Defendants contend that a violation of the requirement to pay minimum wages
  under Labor Code § 1194 should be analyzed under BoreI/o, while a violation of
  Section 4 of the wage order should be decided under Dynamex.



  In this Court's view, this position misses the mark. For one thing, there is a huge
  practical problem. Considering wage and hour claims based on state law s, how is
  a trial court supposed to apply one standard to a claim grounded in the Labor
  Code and a different test for essentially the same claim premised on a wage
  order? More significantly, how are employers and employees/independent
  contractors supposed to determine their rights if they are unable to figure out
  what test applies? Indeed, the suggestion that multiple tests should apply to state
  law wage and hour claims runs counter to the purpose of Dynamex-providin g
  greater clarity and consistency in analyzing this issue. (Dynamex, supra at 964.)




                                                                           Rulin g Page 4
Case 3:17-cv-02580-JLS-JLB Document 81-36 Filed 11/16/18 PageID.1473 Page 7 of 10
 JOHNSON v. VCG-IS, llC 15-802813: RULING ON MOTION IN LIMINE


  More to the point, there is no private right of action under the wage orders. As
  stated by the court in Thurman v. 8ayshore Transit Mgmt., Inc. (2012) 203 Cal.
  App. 4th 1112, 1132: "The IWC has not created, and has no power to create, a
  private right of action for violation of a wage order, and we are aware of no
  statute that creates a private right of action for a violation of an IWC wage order
  when the violation at issue is not also a violation of the Labor Code."



  The foregoing statement makes clear that in lawsuits such as the one at hand,
  where an individual is suing for violation of the minimum wage laws, etc., he or
  she is actually enforcing the Labor Code which, by its own terms, incorporates the
  wage orders. "[An employee] who sues to recover unpaid minimum wages under
  Section 1194 [of the Labor Code} actually sues to enforce the applicable wage
  order. Only by deferring to wage orders' definitional provisions do we truly apply
  Section 1194 according to its terms by enforcing the 'legal minimum wage.'"
  Martinez v. Combs (2010) 49 Cal. 35, 62.



  Indeed, that is exactly what happened in Dynamex. There, the plaintiffs filed a
  complaint that set forth alleged Labor Code violations based on, among other
  things, Dynamex's alleged failure to pay overtime compensation. Given this
  pleading and the fact that overtime pay requirements are set by the wage orders,
  the Court's holding that the ABC test should be applied to determine employee
  status under the wage orders can only mean that that test also had to be applied
  to Labor Code claims seeking to enforce the wage order requirements.



  Because all of the claims (except for the gratuities claim) in the instant case are
  rooted in the wage orders, the Court concludes that Dynamex's ABC test should
  be utilized to determine the employee/independent contractor issues in this case.
  The fact that the case is brought under PAGA does not compel a different result.
  PAGA claims are based on violations of the Labor Code which, in turn, requires
  compliance with the wage orders. As such, "PAGA actions can serve to indirectly
  enforce certain wage order provisions by enforcing statutes that require
  compliance with wage orders (e.g., § 1198, which prohibits longer work hours
  than those fixed by wage order or employment under conditions prohibited by a
  wage order). "Thurman, supra at 1132 (emphasis in original) .


                                                                            Rulin g Pa ge 5
Case 3:17-cv-02580-JLS-JLB Document 81-36 Filed 11/16/18 PageID.1474 Page 8 of 10
 JOHNSON v. VCG-IS, llC 15-802813: RULING ON MOTION IN LIMINE




 Defendants' contention that the Supreme Court specifically approved different
 tests for determining employee status in the context of wage and hour litigation
 also misses the mark. While Defendants correctly point out that the Dynamex
 court acknowledged the possibility of a "two-test approach" to "disparate claims
 under different labor statutes brought by the same individual" (Dynamex, supra
 at 948). there is no indication that the court approved such an approach when it
 comes to state wage and hour law. In referencing different wage and hour
 standards under the federal FLSA, the Court appropriately lumped together the
 protections afforded by both state wage and hour laws and the wage orders: "Th e
 federal context demonstrates that California is not alone is adopting a distinct
 standard that provides broader coverage of workers with regard to the very
 fundamental protections afforded by wage and hour laws and wage orders." (ld.;
 emphasis added)



  While the Dynamex court did not cite specific examples of non-wage and hour
  labor statutes for which the Borello test would continue to apply, it is likely that
  the workers compensation and unemployment compensation laws would fit into
  this category. It is those types of laws, which are not directly based on the wag e
  orders and which do not fall into the generic category of "wage and hour laws"
  that, in this Court's view, would not yet be analyzed under the ABC test.

     3. Labor Code Section 351--Gratuities

  Labor Code §§ 350-356 is the state law pertaining to gratuities or tips. Because of
  the nature of this form of compensation, the statute includes a unique definition
  of "Employee" in § 350(b):

      "Employee" means every person, including aliens and minors, rendering
     actual service in any business for an employer, whether gratuitously or for
     wages or pay, whether the wages or pay are measured by the standard of
     time, piece, task, commission, or other method of calculation, and whether
     the service is rendered on a commission, concessionaire, or other basis.




                                                                             Ruling Pa ge 6
Case 3:17-cv-02580-JLS-JLB Document 81-36 Filed 11/16/18 PageID.1475 Page 9 of 10
 JOHNSON   v. VCG-IS, LLC 15-802813: RULING ON MOTION IN LIMINE


 The plain language of this provision establishes that, for purposes of gratuities,
 the determination of who qualifies as an employee is different (and arguably
 broader) than the definition found in the wage orders. "Rendering actual service,"
 including doing so "gratuitously," supports the conclusion that the Legislature
 recognized that tips often are provided to individuals who do not fit into
 traditional definitions (or even the Dynamex version) of employee. Because of this
 specialized definition, there is no basis to apply the Dynamex analysis in
 determining issues relating to the gratuities issue in this case.



 This conclusion is reinforced by the fact that there is no reference to gratuities in
 the wage orders. Indeed, an argument can be made that Labor Code §§ 350 et
 seq . are not "wage and hour laws" given that gratuities or tips are usually not
 determined by the employer, but rather by the customer.




     4. Joint Employer Issues



  The final issue for resolution in connection with this motion in limine is whether
  Dynamex's ABC test also applies to the determination of joint employer status as
  to VCG Holding (the owner ofVCG-IS, LLC--the club where the dancers worked)
  and IEC (the consulting company) . For now, the answer is relatively simple. In
  Curry v. Equilon Enterprises (2018) 23 Cal. App . 5th 289, the court of appeal
  concluded that it was not the intention of the Supreme Court to apply this new
  test to joint employment issues: "In conclusion, the "ABC" test set forth in
  Dynamex is directed toward the issue of whether employees were misclassified as
  independent contractors. Placing the burden on the alleged employer to prove
  that the worker is not an employee is meant to serve policy goals that are not
  relevant in the joint employment context. Therefore, it does not appear that the
  Supreme Court intended for the "ABC" test to be applied in joint employment
  cases." Id. at 314.

  Plaintiff argues that this Court should not follow Curry inasmuch as that decision
  conflicts with Dynamex and because a petition for review has been filed in that
  case. As to the first point, this Court is not inclined to second guess the court of


                                                                             Ruling Page 7
Case 3:17-cv-02580-JLS-JLB Document 81-36 Filed 11/16/18 PageID.1476 Page 10 of 10
  JOHNSON v. VCG-IS, LLC 15-802813: RULING ON MOTION IN LIMINE


  appeal which considered and rejected Plaintiff's argument. As to the second
  point, until such time as the Supreme Court overrules or depublishes the case,
  this Court is bound to follow it.




                                                                          Ruling Page 8
